                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 STEVEN VLASICH,                                  Case No. 1:13-cv-00326-LJO-EPG (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               STEVEN VLASICH, CDC #E-10408,
                                                  PLAINTIFF'S WITNESS

 C. NAREDDY, et al.,                              DATE: February 26, 2019
                        Defendants.               TIME: 8:30 a.m.

        Steven Vlasich, inmate, CDC #E-10408, a necessary and material witness for Plaintiff in
proceedings in this case on February 26, 2019, is confined at Salinas Valley State Prison, 31625
Highway 101, Soledad, CA 95671, in the custody of the Warden. In order to secure this inmate's
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Chief District Judge Lawrence J. O’Neill in Courtroom
#4, 7th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California, on February 26,
2019, at 8:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Salinas Valley State Prison

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.


   Dated:    February 8, 2019                        /s/
                                              UNITED STATES MAGISTRATE JUDGE
